


Exhibit 10(a)(a)(a)

 

[g42043lei001.jpg]

 

STOCK NOTIFICATION AND AWARD AGREEMENT

 

 

Name:

Employee ID:

 

 

 

 

Manager Name:

 

 

 

 

 

Country:

 

 

 

 

 

Grant Date:

 

 

 

 

 

Grant Number:

 

 

 

 

 

Grant Price:

$

 

 

 

 

Award Amount:

 

 

 

 

 

Award Type/Sub Type:

 

 

 

 

 

Expiration Date:

 

 

 

 

 

Plan:

 

 

Performance-Contingent Non-Qualified Stock Option

 

THIS STOCK NOTIFICATION AND AWARD AGREEMENT, as of the Grant Date noted above
between Hewlett-Packard Company, a Delaware corporation (“Company”), and the
employee named above (“Employee”), is entered into as follows:

 

WHEREAS, the continued participation of the Employee is considered by the
Company to be important for the Company’s continued growth; and

 

WHEREAS, in order to give the Employee an incentive to continue in the employ of
the Company (or its Affiliates or Subsidiaries), to accept ancillary agreements
designed to protect the legitimate business interests of the Company that are
made a condition of this award and to participate in the affairs of the Company,
the HR and Compensation Committee of the Board of Directors of the Company or
its delegates (“Committee”) has determined that the Employee shall be granted a
non-qualified stock option to purchase the number of shares stated above of its
$0.01 par value voting Common Stock (“Shares”) upon the terms and conditions set
forth herein and in accordance with the terms and conditions of the Plan named
above (“Plan”), a copy of which can be found on the Long-term Incentives website
or by written or telephonic request to the Company Secretary.

 

THEREFORE, the parties agree as follows:

 

1.              Grant of Stock Options.

 

This non-qualified Stock Option is granted under and pursuant to the Plan and is
subject to each and all of the provisions thereof.

 

2.              Grant Price.

 

The Grant Price is the price per Share set forth above.

 

3.              Restrictions on Transfer.

 

This Stock Option is not transferable by the Employee otherwise than by will or
the laws of descent and distribution, and is exercisable only by the Employee
during his or her lifetime.  This Stock Option may not be transferred, assigned,
pledged or hypothecated by the Employee during his or her lifetime, whether by
operation of law or otherwise, and is not subject to execution, attachment or
similar process.

 

4.              Vesting Schedule.

 

This Stock Option will vest and become exercisable according to the vesting
schedule set forth below subject to the Employee’s compliance with the
requirements and conditions provided for in the Plan and this Stock Notification
and Award Agreement.

 

·                  This Stock Option shall vest, if at all, as to one-third of
the Shares thereunder (“First Tranche”) upon the satisfaction of both of the
following criteria prior to the expiration of the Stock Option: (i) the
Employee’s continued employment on the first

 

1

--------------------------------------------------------------------------------


 

anniversary of the Grant Date (“First Tranche Service Component”), and
(ii) subject to the Employee’s continued employment on such date, the first date
that the closing Share price on the New York Stock Exchange has met or exceeded
110% of the Grant Price set forth above for at least twenty (20) consecutive
trading days (“First Tranche Share Price Component”); and

 

·                  This Stock Option shall vest, if at all, as to one-third of
the Shares thereunder (“Second Tranche”) upon the satisfaction of both of the
following criteria prior to the expiration of the Stock Option: (i) the
Employee’s continued employment on the second anniversary of the Grant Date
(“Second Tranche Service Component”), and (ii) subject to the Employee’s
continued employment on such date, the first date that the closing Share price
on the New York Stock Exchange has met or exceeded 120% of the Grant Price set
forth above for at least twenty (20) consecutive trading days (“Second Tranche
Share Price Component”); and

 

·                  This Stock Option shall vest, if at all, as to the remaining
one-third of the Shares thereunder (“Third Tranche”) upon the satisfaction of
both of the following criteria prior to the expiration of the Stock Option:
(i) the Employee’s continued employment on the third anniversary of the Grant
Date (“Third Tranche Service Component”), and (ii) subject to the Employee’s
continued employment on such date,  the first date that the closing Share price
on the New York Stock Exchange has met or exceeded 130% of the Grant Price set
forth above for at least twenty (20) consecutive trading days “Third Tranche
Share Price Component”);

 

If neither of the performance measures set forth above are met by the fourth
anniversary of the Grant Date the Stock Option will not vest and will not be
exercisable at any time.

 

5.              Expiration Date.

 

This Stock Option will expire on the expiration date set forth above
(“Expiration Date”), unless sooner terminated or cancelled in accordance with
the provisions of the Plan and this Stock Notification and Award Agreement.  The
Employee must exercise this Stock Option, if at all, on a day the New York Stock
Exchange is open for trading and on or before the Expiration Date.  The Employee
shall be solely responsible for exercising this Stock Option, if at all, prior
to the Expiration Date.  The Company shall have no obligation to notify the
Employee of this Stock Option’s expiration.

 

6.              Method of Exercising.

 

This Stock Option, to the extent it is then vested and exercisable, may be
exercised through a broker designated by the Company or by any other method the
Committee has approved; provided, however, that no such exercise shall be with
respect to fewer than twenty-five (25) Shares or the remaining Shares covered by
the Stock Option if less than twenty-five.  The exercise must be accompanied by
the payment of the full Grant Price of such Shares.  Payment may be in cash or
Shares or a combination thereof to the extent permissible under applicable law
or through a broker-assisted cashless exercise; provided, however, that any
payment in Shares shall be in strict compliance with all procedural
rules established by the Committee.

 

7.              Termination of Employment.

 

Upon termination of the Employee’s employment prior to the Expiration Date for
any reason other than death, retirement in accordance with the applicable
retirement policy, or permanent and total disability, all unvested Shares
subject to this Stock Option shall be forfeited by the Employee and he or she
may exercise the Stock Option to the extent that it is then vested before the
New York Stock Exchange closes on the date of termination.

 

8.             Death of Employee.

 

Notwithstanding the provisions in paragraph 4 of this Stock Notification and
Award Agreement, in the event of the Employee’s death prior to the fourth
anniversary of the Grant Date, this Stock Option shall vest in full. In the
event of the Employee’s death at any time prior to the Expiration Date, the
Employee’s legal representative or designated beneficiary shall have the right
to exercise all or a portion of the Employee’s vested rights under this Stock
Notification and Award Agreement within one (1) year after the death of the
Employee, and shall be bound by the provisions of the Plan.  In all cases,
however, this Stock Option will expire no later than the Expiration Date.

 

9.              Disability of the Employee.

 

Notwithstanding the provisions in paragraph 4 of this Stock Notification and
Award Agreement, in the event of the Employee’s termination prior to the fourth
anniversary of the Grant Date due to permanent and total disability, this Stock
Option shall vest in full.  In the event of the Employee’s termination due to
permanent and total disability at any time prior to the Expiration Date, the
Employee may exercise his or her vested rights under this Stock Notification and
Award Agreement within three (3) years from the date of termination. In all
cases, however, this Stock Option will expire no later than the Expiration
Date.  The Company’s obligation to vest the Stock Option under this paragraph is
subject to the condition that the Employee shall have executed a current
Agreement Regarding Confidential Information and Proprietary Developments
(“ARCIPD”) that is satisfactory to the Company, and shall not engage in any
conduct that creates a conflict of interest in the opinion of the Company.

 

10.       Retirement of the Employee.

 

Notwithstanding the provisions in Section 4 of this Stock Notification and Award
Agreement, in the event of the Employee’s termination of employment prior to the
fourth anniversary of the Grant Date due to retirement in accordance with the
applicable retirement policy, this Stock Option shall vest and become
exercisable as follows:

 

(a)   Provided the First Tranche Stock Price Component is satisfied, a portion
of the First Tranche shall vest (as of the later of the date the First Tranche
Stock Price Component is satisfied or the date of Employee’s termination of
employment) equal to the number of full months of Employee’s employment after
the Grant Date (not to exceed 24), divided by 24, and;

 

2

--------------------------------------------------------------------------------


 

(b)   Provided the Second Tranche Stock Price Component is satisfied, a portion
of the Second Tranche shall vest (as of the later of the date the Second Tranche
Stock Price Component is satisfied or the date of the Employee’s termination of
employment) equal to the number of full months of Employee’s employment after
the Grant Date (not to exceed 36) divided by 36.

 

(c)    If the First Tranche Stock Price Component is not satisfied, no portion
of the First Tranche shall vest.  If the Second Tranche Stock Price Component is
not satisfied, no portion of the Second Tranche shall vest.

 

(d)   In the event of the Employee’s termination due to retirement in accordance
with the applicable retirement policy at any time prior to the Expiration Date,
the Employee may exercise his or her vested rights, if any,  under this Stock
Option within three (3) years from the date of termination, or vesting if later.
In all cases, however, this Stock Option will expire no later than the
Expiration Date.  The Company’s obligation to vest the Stock Option under this
paragraph is subject to the condition that the Employee shall have executed a
current Agreement Regarding Confidential Information and Proprietary
Developments (“ARCIPD”) that is satisfactory to the Company, and shall not
engage in any conduct that creates a conflict of interest in the opinion of the
Company.

 

11.       Taxes.

 

(a) The Employee shall be liable for any and all taxes, including income tax,
social insurance, payroll tax, payment on account, employer taxes, or other
tax-related items related to the Employee’s participation in the Plan and
legally applicable or otherwise recoverable from the Employee (such as fringe
benefit tax) by the Company and/or the Employee’s employer (the “Employer”)
whether incurred at grant, vesting, exercise, sale, prior to vesting or at any
other time (“Tax-Related Items”).  In the event that the Company or the Employer
is required, allowed or permitted to withhold taxes as a result of the grant or
vesting of Stock Options, or subsequent sale of Shares acquired pursuant to such
Stock Options, or at any other time, the Employee shall make a cash payment or
make adequate arrangements satisfactory to the Company and/or the Employer to
withhold such taxes from Employee’s wages or other cash compensation paid to the
Employee by the Company and/or the Employer at the election of the Company, in
its sole discretion, or, if permissible under local law, the Company may sell or
arrange for the sale of Shares that Employee acquires as necessary to cover all
applicable required withholding taxes that are legally recoverable from the
Employee (such as fringe benefit tax) and required social security contributions
at the time the Stock Options are exercised, unless the Company, in its sole
discretion, has established alternative procedures for such payment.  The
Employee will receive a cash refund for any fraction of a surrendered Share or
Shares in excess of any required Tax-Related Items.  To the extent that any
payment of cash or alternative procedure for such payment is insufficient, the
Employee authorizes the Company, its Affiliates and Subsidiaries, which are
qualified to deduct tax at source, to deduct from the Employee’s compensation
all Tax-Related Items.  The Employee agrees to pay any Tax-Related Items that
cannot be satisfied from wages or other cash compensation, to the extent
permitted by law.

 

To avoid negative accounting treatment, the Company and/or the Employer may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates.

 

(b)   Regardless of any action the Company or the Employer takes with respect to
any or all Tax-Related Items, the Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items is and remains the Employee’s
responsibility and may exceed the amount actually withheld by the Company or the
Employer.  The Employee further acknowledges that the Company and/or the
Employer (i) make no representations nor undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of this grant of Stock
Options, including, but not limited to, the grant, vesting or settlement of
Stock Options, the subsequent delivery of Shares and/or cash upon settlement of
such Stock Options or the subsequent sale of any Shares acquired pursuant to
such Stock Options and receipt of any dividends; and (ii)  do not commit to and
are under no obligation to structure the terms or any aspect of this grant of
Stock Options to reduce or eliminate the Employee’s liability for Tax-Related
Items or to achieve any particular tax result.  Further, if the Employee has
become subject to tax in more than one jurisdiction between the date of grant
and the date of any relevant taxable or tax withholding event, as applicable,
the Employee acknowledges that the Company and/or the Employer (or former
employer, as applicable) may be required to withhold or account for Tax-Related
Items in more than one jurisdiction.  The Employee shall pay the Company or the
Employer any amount of Tax-Related Items that the Company or the Employer may be
required to withhold or account for as a result of the Employee’s participation
in the Plan or the Employee’s receipt, vesting or exercise of Stock Options or
subsequent sate of the Shares acquired on exercise that cannot be satisfied by
the means previously described.  The Company may refuse to deliver the benefit
of the Stock Option if the Employee fails to comply with the Employee’s
obligations in connection with the Tax-Related Items.

 

12.       In accepting the Stock Option, the Employee consents and agrees that
in the event the Stock Option becomes subject to an employer tax that is legally
permitted to be recovered from the Employee, as may be determined by the Company
and/or the Employer at their sole discretion, and whether or not the Employee’s
employment with the Company and/or the Employer is continuing at the time such
tax becomes recoverable, the Employee will assume any liability for any such
taxes that may be payable by the Company and/or the Employer in connection with
the Stock Option.  Further, by accepting the Stock Option, the Employee agrees
that the Company and/or the Employer may collect any such taxes from the
Employee by any of the means set forth in this Section 10.  The Employee further
agrees to execute any other consents or elections required to accomplish the
above promptly upon request of the Company.

 

13.       Acknowledgement and Waiver.

 

By accepting this Stock Option grant, the Employee acknowledges and agrees that:
(i) the Plan is established voluntarily by the Company, it is discretionary in
nature and, subject to Section 17(a), may be modified, amended, suspended or
terminated by the

 

3

--------------------------------------------------------------------------------


 

Company at any time; (ii) the grant of Stock Options is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Stock Options, or benefits in lieu of Stock Options, even if Stock Options have
been granted repeatedly in the past; (iii) all decisions with respect to future
grants, if any, will be at the sole discretion of the Company and/or the
Committee; (iv) the Employee’s participation in the Plan shall not create a
right to further employment with the Employer and shall not interfere with the
ability of the Employer to terminate the Employee’s employment relationship at
any time and it is expressly agreed and understood that employment is terminable
at the will of either party, insofar as permitted by law;  (v)  the Employee is
participating voluntarily in the Plan; (vi) Stock Options and their resulting
benefits are extraordinary items that are outside the scope of the Employee’s
employment contract, if any; (vii) Stock Options and their resulting benefits
are not intended to replace any pension rights or compensation; (viii) Stock
Options and their resulting benefits are not part of normal or expected
compensation or salary for any purposes, including, but not limited to
calculating any severance, resignation, termination, redundancy, dismissal, end
of service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments insofar as permitted by law and in no event
should be considered as compensation for, or relating in any way to, past
services for the Company, the Employer or any Subsidiary or Affiliate; (ix) this
grant of Stock Options will not be interpreted to form an employment contract or
relationship with the Company, and furthermore, this Stock Option grant will not
be interpreted to form an employment contract with the Employer or any
Subsidiary or Affiliate;  (x) the future value of the underlying Shares is
unknown and cannot be predicted with certainty; (xi) no claim or entitlement to
compensation or damages shall arise from forfeiture of the Stock Options
resulting from termination of Employee’s employment by the Company or the
Employer (for any reason whatsoever and whether or not in breach of local labor
laws), and in consideration of the grant of the Stock Options to which the
Employee is otherwise not entitled, the Employee irrevocably agrees never to
institute any claim against the Company or the Employer, waives his or her
ability, if any, to bring any such claim, and releases the Company and the
Employer from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Employee shall be deemed irrevocably to have agreed not to pursue such
claim and to have agreed to execute any and all documents necessary to request
dismissal or withdrawal of such claims; (xii) notwithstanding any terms or
conditions of the Plan to the contrary, in the event of termination of the
Employee’s employment (whether or not in breach of local labor laws), the
Employee’s right to receive benefits under this Stock Notification and Award
Agreement after termination of employment, if any, will be measured by the date
of termination of Employee’s active employment and will not be extended by any
notice period mandated under local law (e.g., active employment would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when the Employee is
no longer actively employed for purposes of the Stock Options; and (xiii) if the
Company determines that the Employee has engaged in misconduct prohibited by
applicable law or any applicable policy of the Company, as in effect from time
to time, or the Company is required to make recovery from the Employee under
applicable law or a Company policy adopted to comply with applicable legal
requirements, then the Company may, in its sole discretion, to the extent it
determines appropriate and to the extent permitted under applicable law,
(a) recover from the Employee the proceeds from Stock Options exercised up to
three years prior to the Employee’s termination of employment or any time
thereafter, (b) cancel the Employee’s outstanding Stock Options whether or not
vested, and (c) take any other action required or permitted by applicable law.

 

14.       Data Privacy Consent.

 

The Employee understands that the Company, its Affiliates, its Subsidiaries and
the Employer hold certain personal information about the Employee, including,
but not limited to, name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any shares of stock or directorships held in the Company, details of all
stock options or any other entitlement to shares of stock awarded, canceled,
purchased, exercised, vested, unvested or outstanding in the Employee’s favor
for the exclusive purpose of implementing, managing and administering the Plan
(“Data”). The Employee understands that the Data may be transferred to any third
parties assisting in the implementation, administration and management of the
Plan, that these recipients may be located in the Employee’s country or
elsewhere and that the recipient country may have different data privacy laws
and protections than the Employee’s country. HP is committed to protecting the
privacy of the Employee’s Data in such cases. By contract with both the HP
affiliate and with HP vendors, the people and companies that have access to the
Employee’s Data are bound to handle such Data in a manner consistent with the HP
Privacy Policy and law. HP also performs due diligence and audits on its vendors
in accordance with good commercial practices to ensure their capabilities and
compliance with those commitments.

 

The Employee may request a list with the names and addresses of any potential
recipients of the Data by contacting the local human resources representative.
The Employee understands that Data will be held only as long as is necessary to
implement, administer and manage participation in the Plan.

 

15.       Additional Eligibility Requirements Permitted.

 

In addition to any other eligibility criteria provided for in the Plan, the
Company may require that the Employee execute a separate document agreeing to
the terms of a current ARCIPD in a form acceptable to the Company and/or that
the Employee be in compliance with the ARCIPD throughout the entire term of the
Stock Option. If such separate document is required by the Company and the
Employee does not accept it within 75 days of the Grant Date or such other date
as of which the Company shall require execution of a current ARCIPD in its
discretion, this Stock Option Award shall be cancelled and the Employee shall
have no further rights under this Stock Notification and Award Agreement.

 

16.       No Advice Regarding Grant.

 

The Company is not providing any tax, legal or financial advice, nor is the
Company making any recommendations regarding the Employee’s participation in the
Plan, or the Employee’s acquisition or sale of the underlying Shares.  The
Employee is hereby advised to consult with his or her own personal tax, legal
and financial advisors regarding his or her participation in the Plan before
taking any action related to the Plan.

 

4

--------------------------------------------------------------------------------


 

17.       Plan Information.

 

The Employee agrees to receive copies of the Plan, the Plan prospectus and other
Plan information, including information prepared to comply with laws outside the
United States, from the Long-term Incentives website referenced above and
stockholder information, including copies of any annual report, proxy and
Form 10K, from the investor relations section of the HP website at www.hp.com. 
The Employee acknowledges that copies of the Plan, Plan prospectus, Plan
information and stockholder information are available upon written or telephonic
request to the Company Secretary. The Employee hereby consents to receive any
documents related to current or future participation in the Plan by electronic
delivery and agrees to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.

 

18.       Miscellaneous.

 

(a)         The Company shall not be required to treat as owner of Stock
Options, or to provide any associated benefits hereunder, any transferee to whom
such Stock Options or benefits shall have been transferred in violation of any
of the provisions of this Stock Notification and Award Agreement.

 

(b)         The parties agree to execute such further instruments and to take
such action as may reasonably be necessary to carry out the intent of this Stock
Notification and Award Agreement.

 

(c)          Any notice required or permitted hereunder shall be given in
writing and shall be deemed effectively given upon delivery to the Employee at
his address then on file with the Company.

 

(d)         The Plan is incorporated herein by reference. The Plan and this
Stock Notification and Award Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the Employee
with respect to the subject matter hereof other than the terms of any severance
plan applicable to Employee that provides more favorable vesting, or extended
exercise periods, and may not be modified adversely to the Employee’s interest
except by means of a writing signed by the Company and the Employee. 
Notwithstanding the foregoing, nothing in the Plan or this Stock Notification
and Award Agreement shall affect the validity or interpretation of any duly
authorized written agreement between the Company and the Employee under which a
Stock Option properly granted under and pursuant to the Plan serves as any part
of the consideration furnished to the Employee.  This Stock Notification and
Award Agreement is governed by the laws of the state of Delaware.

 

(e)          If the Employee has received this or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version is different than the English version, the English version
will control.

 

(f)           The provisions of this Stock Notification and Award Agreement are
severable and if any one or more provisions are determined to be illegal or
otherwise unenforceable, in whole or in part, the remaining provisions shall
nevertheless be binding and enforceable.

 

(g)          Notwithstanding Section 16(f), the Company’s obligations under this
Stock Notification and Award Agreement and the Employee’s agreement to the terms
of an ARCIPD, if any, are mutually dependent.  In the event that the Employee’s
ARCIPD is breached or found not to be binding upon the Employee for any reason
by a court of law, then the Company will have no further obligation or duty to
perform under the Plan or this Stock Notification and Award Agreement.

 

(h)         Any capitalized terms not defined herein shall have the same meaning
they have in the Plan.

 

(i)             Notwithstanding any provisions in this Stock Notification and
Award Agreement, the grant of the Stock Options shall be subject to any special
terms and conditions set forth in the Appendix to this Stock Notification and
Award Agreement for the Employee’s country.  Moreover, if the Employee relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Employee, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan.  The Appendix constitutes part of this Stock
Notification and Award Agreement.

 

(j)            The Company reserves the right to impose other requirements on
the Employee’s participation in the Plan, on the Stock Options and on any Shares
acquired under the Plan, to the extent the Company determines it is necessary or
advisable in order to comply with local law or facilitate the administration of
the Plan, and to require the Employee to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

 

(k)         All rights granted and/or Shares delivered under this Stock
Notification and Award Agreement are subject to claw back under the Company
policy as in effect from time to time.

 

5

--------------------------------------------------------------------------------


 

HEWLETT-PACKARD COMPANY

 

 

 

Meg Whitman

 

CEO and President

 

 

 

 

 

Tracy Keogh

 

Executive Vice President, Human Resources

 

 

 

RETAIN THIS STOCK NOTIFICATION AND AWARD AGREEMENT FOR YOUR RECORDS

 

Important Note:  Your award is subject to the terms and conditions of this Stock
Notification and Award Agreement and to HP obtaining all necessary government
approvals.  If you have questions regarding your award, please discuss them with
your manager.

 

6

--------------------------------------------------------------------------------
